Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 17th, 2020 has been entered.
Amendments
This action is in response to amendments filed August 17th, 2020, in which Claims 1, 4, and 7 have been amended.  No claims have been cancelled nor added.  Claims 1-7 are currently pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment was entered in order to avoid a rejection under 35 U.S.C 112(b), with respect to the antecedent basis for the limitation the machine or the robot controlled by the control device in Claim 1.

In Claim 1:
A control device which predicts the timing of disconnection of a power supply to a machine or robot controlled by the control device, the control device comprising:  …

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 7 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claim 1:
… a machine learning device configured to predict a future disconnection timing when a user … executes a future command to disconnect the power supply from the control device, the machine learning device including a processor configured to: …
observe state variables representative of a present state of an environment …
determine when the user executes a present command to disconnect the power supply from the control device,
analyze the state variables observed before the user executes the present command to determine which operation context of the input from the user correlates with the present command for the power disconnection, 
and predict the future disconnection timing when the user … executes the future command to disconnect … and prepare the control device for power disconnection prior to the future disconnection timing.

In Claim 7:
… a machine learning device configured to predict a future disconnection timing when a user … executes a future command to disconnect the power supply from the control device, the machine learning device including a processor configured to: …
observe for a user an operation content input by the user to a control device as state variables representative of a present state of an environment …
determine when the user executes a present command to disconnect the power supply from the control device,
analyze the state variables observed before the user executes the present command to determine which operation context of the input from the user correlates with the present command for the power disconnection, 
and predict the future disconnection timing when the user … executes the future command to disconnect … and prepare the control device for power disconnection prior to the future disconnection timing.

The closest prior art of record is Murakami, US PG Pub 2016/0005245, as provided by the applicant in the Information Disclosure Statement dated 7/29/2019.  Murakami teaches preparing a system in an automobile for a power shutdown (in order to ensure that collected data is saved in non-volatile storage) based on a prediction made from observing user/driver actions (see Murakami, [0076-0114]).  However, Murakami makes the prediction based upon a specific predefined set of user actions that indicate that the car will be turned off and does not teach to determine which operation context of the input from the user correlates with the present command for the power disconnection.  That is, Murakami does not teach any learning which actions indicate that a shutdown is predicted.
Other prior art exists to learn which user action context may predict a power disconnection, for example Oliver, “An Empirical Approach to Smartphone Energy Level Prediction” predicts when a user may stop charging their mobile phone, but as Oliver and Murakami are in completely different fields of endeavor, and solving completely different problems, one could not combine a method of predicting when a smartphone is to be removed from a charger with a method of predicting when an automobile is to be turned off.  No prior art 
Dependent Claims 2-6 are allowed as they depend upon an allowable independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BRIAN M SMITH/Examiner, Art Unit 2122